Citation Nr: 1440207	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-16 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1976 to June 1979 in the U.S. Army, from February 1980 to April 1987 in the U.S. Air Force, and from January 1988 to March 1990 in the U.S. Army.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been received to reopen a claim for service connection for a low back injury.

The Board reopened the Veteran's claim in a July 2012 decision, and it remanded the claim for additional development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ) for an addendum medical opinion.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in July 2012 to determine the nature and etiology of his low back disorder.  The examiner, pursuant to Remand Directive 2(b) in the Board's July 2012 Remand, was told:

In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence provided by the Veteran, including that he had a low back injury at Fort Sill in 1988 and his reports of continuity of low back symptoms since service.  

The examiner did not address the lay evidence, so remand is warranted for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has any further lay or medical evidence in support of his claims of service connection for a low back disorder.  Provide the Veteran with an opportunity to submit any such evidence.  Ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for low back disorder.

2. Return the claims folder to the VA examiner who conducted the July 2012 examination for an addendum opinion.  If that examiner is no longer available, schedule the Veteran for another examination. 

The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests to determine the diagnosis should be accomplished. 

The examiner's attention is called to the following evidence:

(i) The Veteran was treated for low back pain for six months in 1988.  See partial treatment record submitted by the Veteran in January 2014 and Veteran's statement to the July 2012 examiner.

(ii) The Veteran filed a claim for service connection for a low back disorder in May 1990, two months after discharge.  

(iii) The government apparently lost the Veteran's treatment records from his third period of service, during which he claims he injured his back. 

(iv) The Veteran injured his back at work in 1999 and 2001. 

(v) Continuous symptoms (like pain, etc.), not necessarily treatment for them, either during service or since, is the essence of continuity of symptomatology under 38 C.F.R. § 3.303(b).  The examiner may not conclude the Veteran was not experiencing symptoms at a particular time, including during the intervening years after his service ended up to the time of his initial treatment for this condition, post-service, merely because there is no documentation of treatment for his symptoms, such as would be reflected in actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The examiner must opine whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current low back disorder had an onset in or is causally related to the Veteran's service, to include complaints of low back pain documented in June 1981 and/or the Veteran's claim that he injured his low back at Fort Sill in 1988; or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability). 

Also, if the examiner finds that the Veteran's current low back disorder is more likely than not related to the Veteran's workplace injuries in 1999 or 2001, he must indicate why the back injury sustained in service is not etiologically related to the current back disorder.

3. Review the medical examination report obtained to ensure that the Remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4. Readjudicate the claim. If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



